111 F.3d 139
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Jeannie M. VINZANT, Debtor.Jeannie M. VINZANT, Appellant,v.Emily KNUPP;  Robert Myers;  Multnomah County, and the Clerkof the Court, Appellees.
No. 95-36225.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 5, 1997.Decided April 18, 1997.

1
Before:  FLETCHER and TASHIMA, Circuit Judges, and SCHWARZER,1 Senior District Judge.

MEMORANDUM2

2
We affirm the judgment for the reasons stated in the district court's order of October 24, 1995, amending and adopting the magistrate judge's findings and recommendations as they relate to parties other than the trustee who is no longer a party to the action.


3
AFFIRMED.



1
 Honorable William W. Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation


2
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3